PER CURIAM.
On the issue of whether or not the trial court abused its discretion in awarding custody of the minor child of the marriage to appellee mother, we find no abuse of discretion. See Dinkel v. Dinkel, 322 So.2d 22 (Fla.1975). We are concerned that the evidence shows and the trial judge found both parties to be alcoholics. It also shows that the husband entered a Navy alcohol rehabilitation program and has not consumed any alcoholic beverages since May, 1978. It further shows that the wife refused to participate in that program. This gives us concern, but the trial court is always open to change custody if the wife continues her past drinking habits to the detriment of the child’s welfare. We have considered the remaining points and find them to be without merit.
AFFIRMED.
McCORD, Acting C. J., and LARRY G. SMITH and SHIVERS, JJ., concur.